01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR16-080-RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   NIKOLAI DMITRIEVITCH TERLETSKY, )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute Cocaine and Heroin, Distribution of Cocaine

15 Date of Detention Hearing:     July 29, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant was born in Russia. He is a citizen of Canada. Defendant was

22 indicted on the instant charges in 2016. He was arrested in Canada on these charges in 2018,



     DETENTION ORDER
     PAGE -1
01 resisted extradition, and then self-surrendered when those proceedings were resolved against

02 him. He faces a 10 year mandatory minimum sentence if convicted of the instant charges.

03            2.      Defendant poses a risk of nonappearance based Canadian citizenship and lack

04 of ties to this District. Defendant poses a risk of danger based on the nature and circumstances

05 of the offense.

06            3.      There does not appear to be any condition or combination of conditions that will

07 reasonably assure the defendant’s appearance at future Court hearings while addressing the

08 danger to other persons or the community.

09 It is therefore ORDERED:

10 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

11         General for confinement in a correction facility separate, to the extent practicable, from

12         persons awaiting or serving sentences or being held in custody pending appeal;

13 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

14 3. On order of the United States or on request of an attorney for the Government, the person

15         in charge of the corrections facility in which defendant is confined shall deliver the

16         defendant to a United States Marshal for the purpose of an appearance in connection with a

17         court proceeding; and

18 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

19         the defendant, to the United States Marshal, and to the United State Probation Services

20         Officer.

21 / / /

22 / / /



     DETENTION ORDER
     PAGE -2
01       DATED this 29th day of July, 2019.

02

03                                            A
                                              Mary Alice Theiler
04                                            United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
